DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 12/18/20, amended claim(s) 31, canceled claim(s) 37 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-32, 36, 38, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0086378 to Shany et al. (hereinafter “Shany”) in view of U.S. Patent Application Publication No. 2013/0331298 to Rea and U.S. Patent Application Publication No. 2004/0254557 to Kraemer.
For claim 31, Shany discloses a system for obtaining an analyte derived from a biological sample of a subject (Abstract), comprising:
a sample collector (“receptacle, such as a condom or a sample collecting cup,” para [0097]) (also see 440 in Fig. 4b) configured to contain said biological sample collected from a vaginal canal of said subject (para [0097]-[0098] and [0100]); and
an extractor (400) (Fig. 4A) (para [0099]) comprising:
	(i) a sample receptacle (402) configured to receive said sample collector via an opening (Fig. 4A) (para [0100]), and
	(iii) a reservoir (412) that is in fluid communication with said sample receptacle (as can be seen in Fig. 4C), wherein said reservoir is configured to (Examiner’s Note: functional language/intended use, i.e., capable of) receive a solution comprising a buffer from a buffer pouch and said analyte derived from said biological sample from said sample collector when said sample collector (para [0102]) (Examiner’s Note: the reservoir is capable of receiving whatever solution is provided from element 402, including a solution that comprises a buffer from a buffer pouch).
Shany does not expressly disclose a buffer pouch comprising a buffer, wherein said buffer pouch is configured to be disrupted to release said buffer to contact said sample collector in said sample receptacle and wherein the release of the buffer is configured to wash said biological sample from said sample collector.
However, Rea teaches a buffer pouch (any of 120A-E) comprising a buffer (“buffer,” para [0062] and [0063]), wherein said buffer pouch is configured to (Examiner’s Note: functional language/intended 
It would have been obvious to a skilled artisan to modify Shany to include a buffer pouch comprising a buffer, wherein said buffer pouch is configured to be disrupted to release said buffer to contact said sample collector in said sample receptacle and wherein the release of the buffer is configured to wash said biological sample from said sample collector, in view of the teachings of Rea, for the obvious advantage of amplifying a target analyte, preserving a sample, and/or washing a sample.
Shany and Rea do not expressly disclose the sample collector comprising an absorbent plant fiber.
However, Kraemer teaches a sample collector (“tampon,” Abstract) comprising an absorbent plant fiber (para [0011]).
It would have been obvious to a skilled artisan to modify Shany such that the sample collector comprises an absorbent plant fiber, in view of the teachings of Kraemer, because an absorbent plant fiber would be a suitable material that would be capable of collecting a sample in Shany’s sample collector.
For claim 32, Shany further discloses a cap (404) configured to (Examiner’s Note: functional language/intended use, i.e., capable of) seal said opening (as can be seen in Fig. 4C), wherein said cap is configured to exert a compression force on said sample collector when sealing said opening (para [0100]), which compression force is sufficient to subject said sample collector to release said biological sample (para [0100]).
For claim 36, Shany further discloses an assay cartridge, wherein said reservoir is configured to couple to said assay cartridge to bring said assay cartridge in fluid communication with said reservoir, wherein said assay cartridge is configured to receive said solution upon said reservoir coupling to said 
For claim 38, the embodiment of Shany relied upon above does not expressly disclose wherein said solution comprises a reagent necessary for (i) hydrolyzing, diffusing, or releasing said biological sample, (ii) analyzing, preserving or extracting deoxyribonucleic acid, ribonucleic acid, or protein in said biological sample, (iii) reducing analysis background noise, (iv) precipitating or removing a contaminant in said biological sample, or (v) testing said biological sample for a presence or absence of said analyte in said biological sample.
However, another embodiment of Shany teaches wherein said solution comprises a reagent necessary for (i) hydrolyzing, diffusing, or releasing said biological sample, (ii) analyzing, preserving or extracting deoxyribonucleic acid, ribonucleic acid, or protein in said biological sample, (iii) reducing analysis background noise, (iv) precipitating or removing a contaminant in said biological sample, or (v) testing said biological sample for a presence or absence of said analyte in said biological sample (para [0081]).
It would have been obvious to a skilled artisan to modify the above relied upon embodiment of Shany wherein said solution comprises a reagent necessary for (i) hydrolyzing, diffusing, or releasing said biological sample, (ii) analyzing, preserving or extracting deoxyribonucleic acid, ribonucleic acid, or protein in said biological sample, (iii) reducing analysis background noise, (iv) precipitating or removing a contaminant in said biological sample, or (v) testing said biological sample for a presence or absence of said analyte in said biological sample, in view of the teachings of another embodiment of Shany, for the obvious advantage of separating out desired constituents in the biological sample (see para [0081]-[0085] of Shany).  Additionally, the Federal Circuit has recognized that "[c]ombining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness." Boston Scientific Scimed, Inc. v. Cordis Corp.,
For claim 51, Shany and Rea do not expressly disclose wherein the sample collector comprises a tampon.
However, Kraemer teaches wherein a sample collector comprises a tampon (Abstract).
It would have been obvious to a skilled artisan to modify Shany wherein the sample collector comprises a tampon, in view of the teachings of Kraemer, because such a modification would be the simple substitution of Kraemer’s sample collector for Shany’s sample collector that would lead to the predictable result of providing a structure that can contain a reproduction system sample (see para [0097] of Shany).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 31-32, 36, 38, and 51 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3, 6-10, 12, and 16 of U.S. Patent No. U.S. Patent No. 9,918,702 to Tariyal et al. (hereinafter “the ‘702 reference”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the ‘702 reference anticipate the claims of the instant application.
Response to Arguments
Applicant(s)’ arguments filed 12/18/20 have been fully considered.
With respect to the objection to the drawings, Applicant’s amendments and arguments have overcome with objection.
With respect to the 112 rejections, Applicant’s amendments and arguments have overcome the rejections.
With respect to the 103 rejection(s), para [0097] of Shany discloses that the sample collector can be “receptacle … containing a reproduction system sample such as … vaginal secretions … vaginally-collected cells and/or the like.”  A tampon is a receptacle that contains a reproduction system sample 
With respect to the double-patenting rejection, the examiner understands that Applicant wishes to hold this rejection in abeyance until an indication of allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791